 8:20-cv-00162-RGK-PRSE Doc # 25 Filed: 01/19/21 Page 1 of 1 - Page ID # 146




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL L. CAIRNS,                                             8:20CV162

                     Plaintiff,
                                                           MEMORANDUM
       vs.                                                  AND ORDER

JAMES KOZEL,

                     Defendant.


       Plaintiff has filed an “affidavit” (filing 23), which the court liberally construes
as a motion for appointment of counsel. The court cannot routinely appoint counsel
in civil cases. In Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit
explained that “[i]ndigent civil litigants do not have a constitutional or statutory right
to appointed counsel.” Trial courts have “broad discretion to decide whether both
the plaintiff and the court will benefit from the appointment of counsel, taking into
account the factual and legal complexity of the case, the presence or absence of
conflicting testimony, and the plaintiff's ability to investigate the facts and present
his claim.” Id. No such benefit is apparent at this time. Accordingly,

       IT IS ORDERED that Plaintiff’s motion for appointment of counsel (filing
23) is denied without prejudice.

      Dated this 19th day of January, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
